DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 29 September 2020 to the previous Office Action dated 31 March 2020 is acknowledged. Pursuant to amendments therein, claims 1-2 and 4-21 are pending in the application.
The objection to the drawings made in the previous Office action is withdrawn in view of applicant’s submission of an acceptable replacement sheet.
The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments.

Election/Restrictions
Claims 1-2, 4-9, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 March 2020.
	Claims 10-19 and 21 are under current examination.

Drawings
The drawings were received on 29 September 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Evaluating enablement requires determining whether any undue experimentation is necessary for a skilled artisan to determine how to make and/or use the claimed invention. Factors that may be considered in determining whether any necessary experimentation is "undue" include, but are not limited to: a) the nature of the invention; In re Wands, 858 F.2d 731,737, 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention:
The present invention as claimed is directed to a composition comprising copper oxychloride at 1-50 grams/liter elemental copper, phosphorus acid at 40-800 grams/liter, hydroxide salt, 10-100 millimolar nitrous acid or salt thereof, and water, wherein the composition has synergistic antimicrobial, sporicidal, and scleroticidal properties.
The breadth of the claims:
The instant claims broadly encompass any hydroxide salt, broadly encompass concentration ranges of constituents, are broadly open-ended with respect to additional composition constituents, and broadly encompass synergistic properties with respect to killing any microbes, spores, and sclerotia.
The state of the prior art:
Garavaglia et al. (US 2006/0159772 Al; published 20 July 2006; of record) discloses fungicidal compositions comprising 0.1-98% copper oxychloride, 500 g/l phosphorous acid, potassium hydroxide, and water (abstract; claim 14; paragraphs [0130], [0131]), but does not disclose nitrous acid or salt thereof.
The level of predictability in the art:
As a pharmaceutical/chemical art, the art is unpredictable.  See, e.g., MPEP 2164.03.  Moreover, applicant acknowledges that the combination of copper ions, phosphorous acid, and salt of nitrous acid are surprisingly synergistically antimicrobial, 
The amount of direction provided by the inventor:
Applicant’s specification provides working examples as discussed below, but no such examples or other apparent disclosure indicates any specific formulations having all the claimed constituents as well as synergistic properties encompassing the killing of the combination of microbes, spores, and sclerotia as claimed.  Thus, none of the examples or teachings in the specification appear to be encompassed by the claims.
The existence of working examples:
(1) Specifically recited mixtures in Example 1 of copper oxychloride formulations and phosphorous acid yield antifungal synergy with respect to R. solani, but do not include hydroxide salt or nitrous acid or salt thereof and do not synergistically kill other microbes, spores, or sclerotia, and moreover Garavaglia et al. already discloses mixtures of copper oxychloride and phosphorous acid as noted above.
(2) Specifically recited mixtures in Example 2 of 0.3-1% CuZn#12 (particular combination of copper sulfate and zinc sulfate and phosphorous acid) and 10mM sodium nitrite in distilled water which yield antifungal synergy with respect to M. oryzae, but do not include copper oxychloride, hydroxide salt, or nitrous acid or salt thereof other than sodium nitrite, and do not synergistically kill other microbes, spores, or sclerotia.
(3) Specifically recited mixtures in Example 3 of 0.3-1% CuZn#12 and 30-100mM sodium nitrite in distilled water which yield anti-spore synergy with respect to B. cinerea, but do not include copper oxychloride, hydroxide salt, or nitrous acid or salt thereof 
(4) Specifically recited mixtures in Example 4 of 1% CuZn#31 and 1-100mM sodium nitrite which yield scleroticidal synergy with respect to R. solani, but do not include copper oxychloride, hydroxide salt, or nitrous acid or salt thereof other than sodium nitrite, and do not synergistically kill microbes, spores, or other sclerotia.
(5) Specifically recited mixtures in Example 5 of 0.05-0.2% Cu-32 (particular combination of copper oxychloride and phosphorous acid) in distilled water which yield inhibition of R. solani sclerotia, but do not include hydroxide salt, or nitrous acid or salt thereof, and do not synergistically kill microbes, spores, or other sclerotia, and Garavaglia et al. discloses mixtures of copper oxychloride and phosphorous acid as noted above.
Thus, no specific examples appear to include all claimed constituents and concentrations as well as having the claimed synergistic antimicrobial, sporicidal, and scleroticidal properties.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
Extensive experimentation would have been needed to discover and test appropriate compositions that include all claimed constituents and concentrations, wherein the compositions possess the claimed synergistic antimicrobial, sporicidal, and scleroticidal properties, given the broad claimed ranges of concentrations of elemental copper, phosphorous acid, and nitrous acid or salt thereof, given the broad claimed genus of hydroxide salt, given the claimed synergy requirement of antimicrobial, 
In conclusion, the specification does not provide sufficient guidance as to how one skilled in the art would have gone about making a composition of copper oxychloride at 1-50 grams/liter elemental copper, phosphorus acid at 40-800 grams/liter, hydroxide salt, 10-100 millimolar nitrous acid or salt thereof, and water, wherein the composition has synergistic antimicrobial, sporicidal, and scleroticidal properties, particularly given that no examples include all such constituents and properties, nor does the prior art provide guidance for such.  Thus, undue experimentation would have been necessary to discover and test compositions that would be encompassed by the claims.

Response to Arguments
Applicant’s arguments, see remarks pages 9-12, filed 29 September 2020, with respect to the rejections under 35 U.S.C. 103 made in the previous Office action have been fully considered and are persuasive, in that the cited references fail to explicitly or inherently teach synergistic antimicrobial, sporicidal, and scleroticidal properties as now claimed.  The rejections under 35 U.S.C. 103 made in the previous Office action have been withdrawn. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617